DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-4, 6-7, 9, 12-13, 16-20 and 22-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-4, 6-7, 9, 12-13, 16-18 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2012/0163466) hereinafter “Sugio” in view of SHIMADA et al. (US 2013/0107958) hereinafter “Shimada”.
As per claim 1, Sugio discloses a method of video processing in a video coding system, the method comprising: 
receiving input data associated with a current block in a current picture (input image sequence shown in fig. 1); 

deriving a derived candidate from at least two motion candidates in the current candidate set (i.e. Median (MvL1_A, MvL0_B, MvL1_C)); including the derived candidate in the current candidate set (see fig. 6B);
determining, from the current candidate set, one selected candidate as a motion vector predictor (MVP) for a current MV of the current block (paragraph 0035, selecting the predicted motion vector to be used for coding the current motion vector, from the candidate list including the first adjacent motion vector); and 
encoding or decoding the current block in inter picture prediction utilizing the MVP (paragraph 0035, coding the current motion vector using the selected predicted motion vector; see also the encoder of fig. 1 and the decoder of fig. 9),
wherein the deriving the derived candidate comprises, in a case that the derived candidate is derived from a first motion candidate that is a bi-predictive motion candidate having a first MV in a first list and a second MV in a second list (fig. 34, MvL1_A and  MvL0_A) and from a second motion candidate that is a uni-predictive motion candidate 
setting an average of the first MV and the third MV without scaling as a first derived MV of the derived candidate in the first list (fig. 6B, Median (MvL1_A, MvL0_B, MvL1_C)); and 
wherein the first list and the second list correspond to the list 0 and the list 1 respectively, or the list 1 and the list 0 respectively (paragraph 0010).
However, Sugio does not explicitly disclose setting the second MV as a second derived MV of the derived candidate in the second list, 
In the same field of endeavor, Shimada discloses setting the second MV as a second derived MV of the derived candidate in the second list (paragraphs 0177-0178 and 0185-0186, the derived motion is derived from one candidate mvL0[A], mvL0[B], mvL1[A], or mvL1[B]),
Sugio and Shimada are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result. 
As per claims 3-4, 6 and 9 arguments analogous to those applied for claim 1 are applicable for claims 3-4, 6 and 9.
claim 7, Shimada discloses wherein the first derived MV of the derived candidate in the first list points to a target reference picture (see figs. 9 and 11), and a target reference picture index of the target reference picture is predefined, explicitly transmitted in a video bitstream (reference index is encoded, see paragraph 0214; see also paragraph 0078 regarding decoding reference index), or implicitly derived from the first MV and the third MV. 
As per claim 12, Sugio and Shimada discloses wherein said at least two motion candidates include a group of all spatial candidates, a group of all temporal candidates, a group of all affine candidates, or a combination thereof (Sugio: paragraph 0005, see also intra and inter prediction in fig. 1; Shimada: paragraph 0199). 
As per claims 13 and 24, arguments analogous to those applied for claim 7 are applicable for claims 13 and 24.
As per claim 16, Shimada discloses wherein the setting the average of the first MV and the third MV without scaling as the first derived MV of the derived candidate comprises calculating the average using "rounding half up", "rounding half down", "rounding toward zero", "rounding away from zero" (paragraph 0117) to fit in limited bit-depth representation. 
As per claim 17, Shimada in a case that the current candidate set is not full, deriving another candidate from a candidate pair in the current candidate set pointing to a same reference picture in at least one of the first list and the second list (figs. 9 and 11; paragraphs 0108 and 0163-0166). 
claim 18, Shimada discloses wherein the setting the average of the first MV and the third MV without scaling as the first derived MV of the derived candidate comprises calculating the average by weighted averaging the first MV and the third MV (the weights of the motion candidates shown in paragraphs 0114, 0117, 0137, 0174, 0182 are 1 and 1). 
As per claims 22 and 23, arguments analogous to those applied for claim 1 are applicable for claims 22 and 23; in addition, Sugio teaches one or more electronic circuits configured for implementing the claimed video processing method and a computer readable medium storing program instruction causing a processor circuit of an apparatus to perform the claimed video processing method (fig. 28; paragraphs 0263).
As per claim 25, Sugio discloses wherein the first derived MV of the derived candidate in the first list points to one of the different references pictures to which the first MV and the third MV point (see fig. 34). 
As per claim 26, arguments analogous to those applied for claim 7 are applicable for claim 26.
As per claims 27-28, arguments analogous to those applied for claims 25-26 are applicable for claim 27-28.

8.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2012/0163466) hereinafter “Sugio” in view of SHIMADA et al. (US 2013/0107958) in further view of Chien et al. (US 2016/0366435) hereinafter “Chien”.
claim 19, Sugio and Shimada discloses the method of claim 18; however, Sugio or Shimada do not explicitly disclose wherein a weighting factor assigned to a motion candidate for deriving the derived candidate is associated with a reference picture of the motion candidate with respect to a target reference picture of the derived candidate. 
In the same field of endeavor, Chien discloses wherein a weighting factor assigned to a motion candidate for deriving the derived candidate is associated with a reference picture of the motion candidate with respect to a target reference picture of the derived candidate (paragraph 0129).
Sugio, Shimada and Chien are in the same field of endeavor and they teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their teachings using known techniques to yield predictable result.
As per claim 20, Chien disclose wherein a weighting factor assigned to a spatial candidate for deriving the derived candidate is different from a weighting factor assigned to a temporal candidate (paragraphs 0049-0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482